El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para resolver un caso novel y extender la normativa sobre el término para la presentación de las mociones de relevo de sentencia que establece la Regla 49.2 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III.
También tenemos la ocasión para hacer unas expresio-nes cardinales sobre los límites de la revisión judicial a nivel apelativo.
I — (
El 21 de junio de 1993 los recurridos —Ángel A. y Elseis Piazza Vélez (en adelante los Piazza)— instaron una de-manda sobre incumplimiento de contrato contra: Vidal Farms, Inc., El Caño Development, Inc., Carlos Montull, Adrián Hilera, John Doe y Richard Roe, y contra la parte peticionaria, Isla del Río Inc. Luego de que los demandados contestaran dicha acción, y de varios otros trámites proce-sales, el 26 de agosto de 1997 el tribunal de instancia no-tificó una orden y le requirió a las partes que mostraran causa por la cual no debía desestimarse el pleito por inac-tividad, en conformidad con lo establecido por la Regla 39.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El 9 de sep-tiembre de 1997 los Piazza presentaron una moción infor-mativa y alegaron muy escuetamente que las partes esta-ban en conversaciones para llegar a una transacción, por lo *444que solicitaron una prórroga de sesenta días para concluirlas.
Lo anterior no obstante, el 13 de noviembre de 1997 el tribunal a quo notificó una sentencia mediante la cual des-estimó la demanda, por no haberse efectuado trámite pro-cesal alguno durante los seis meses anteriores. Determinó que las vagas referencias a unas negociaciones de transac-ción no justificaba mantener el caso vivo en el calendario judicial.
Inconformes con dicho dictamen, el 9 de diciembre de 1997 los Piazza apelaron ante el Tribunal de Circuito de Apelaciones. La apelación referida se le notificó solamente a la codemandada Isla del Río, Inc., que era la única con quien los demandantes Piazza habían estado tratando de negociar una transacción. El 31 de marzo de 1998 el foro apelativo emitió una sentencia, revocó el dictamen del tribunal de instancia y devolvió el caso allí para que se con-tinuara con los procedimientos correspondientes. Resolvió que en el caso de autos no había ocurrido un abandono total de la acción que justificase su desestimación.
Aproximadamente un año después, el 9 de abril de 1999, la demandada Isla del Río, Inc. presentó ante el Tribunal de Circuito de Apelaciones una moción titulada Re-clamo de Mandato, Anulación de Sentencia Dictada y Des-estimación de Recurso de Apelación, mediante la cual alegó que el recurso de apelación presentado por los Piazza el 9 de diciembre de 1997 no había sido notificado a la repre-sentación legal de El Caño Development y Vidal Farms, partes codemandadas en el pleito de autos. Se adujo que en vista de tal falta de notificación a todas las partes, el foro apelativo había dictado una sentencia sin tener jurisdic-ción para ello, por lo que procedía dejarla sin efecto. El 15 de julio de 1999 el foro apelativo notificó una sentencia mediante la cual dejó sin efecto la que había dictado el 31 de marzo de 1998. Resolvió que ésta había sido dictada sin jurisdicción por la falta de notificación del recurso a todas *445las partes codemandadas en el pleito. Se reactivó así, y quedó vigente, pues, la sentencia original del foro de instancia. Los Piazza no solicitaron la revisión de este dic-tamen del foro apelativo.
Así las cosas, el 24 de septiembre de 1999, los Piazza presentaron ante el foro de instancia una moción de relevo de sentencia al amparo de la Regla 49.2 de Procedimiento Civil, supra, para que se dejara sin efecto la sentencia original del foro de instancia, notificada el 13 de noviembre de 1997, mediante la cual se había desestimado el pleito de autos por inactividad. Isla del Río, Inc. entonces se opuso a dicha moción. Alegó que el tribunal no podía considerarla por haberse presentado la moción tardíamente. Adujo que había transcurrido ya el término de seis meses que fija la Regla 49.2 de Procedimiento Civil, supra, para tales mocio-nes de relevo. El tribunal de instancia acogió esta oposición y el 18 de octubre de 1999 declaró sin lugar la solicitud de relevo de sentencia en cuestión, por haberse presentado fuera del término referido. Indicó que no se había estable-cido que la sentencia —cuyo relevo se interesaba— fuese nula. Expuso, además, que no era necesario la celebración de una vista para dilucidar la moción de relevo.
Inconformes con este otro dictamen, los Piazza recurrie-ron otra vez ante el foro apelativo, mediante un recurso de certiorari. Alegaron, en lo pertinente, que el tribunal de instancia había computado equivocadamente el término de seis meses que establece la Regla 49.2 de Procedimiento Civil, supra, tomando como fecha de partida la del registro de la sentencia en cuestión. Adujeron que dicho término comenzaba a transcurrir a partir de la fecha cuando con-cluyó el procedimiento ante el Tribunal de Circuito de Ape-laciones el 15 de julio de 1999, cuando se archivó en autos la sentencia de dicho foro apelativo que dejó en vigor la sentencia del tribunal de instancia cuyo relevo habían solicitado. El foro apelativo denegó la expedición del re-curso por considerar que los Piazza habían presentado *446ante el foro de instancia su solicitud de relevo de sentencia de forma tardía.
Sin embargo, los Piazza presentaron una moción de re-consideración ante el foro apelativo oportunamente, y éste reconsideró, acogió su planteamiento y dejó sin efecto la resolución anterior. Resolvió, mdiante una nueva Resolu-ción de 11 de diciembre de 2000, que los Piazza habían tenido una sentencia del foro apelativo a su favor que ha-bía reactivado el pleito en el foro de instancia hasta que ésta fue dejada sin efecto el 15 de julio de 1999 por el mismo foro apelativo, por lo que era a partir de esta fecha cuando había comenzado a transcurrir el término para que los Piazza presentaran una moción de relevo de sentencia al amparo de la Regla 49.2 de Procedimiento Civil, supra. Determinó, por ende, que el tribunal de instancia tenía facultad para considerar la solicitud de relevo en cuestión, en vista de que había sido presentada dentro del término provisto para ello. Así, devolvió el caso para que el foro de instancia adjudicara en los méritos la procedencia de dicha moción de relevo.
Por no estar de acuerdo con el anterior dictamen, Isla del Río, Inc. acudió ante nos con el señalamiento de error siguiente:
Erró el Honorable Tribunal al determinar que el término de seis meses (ciento ochenta días) hábil para que una parte pueda promover una solicitud de relevo de sentencia se cuenta desde la fecha de registro de una Sentencia dictada por el Tribunal Apelativo por virtud de la cual se declara sin juris-dicción y desestima una Apelación interpuesta contra una sen-tencia dictada en instancia, la cual advino final, firme e inape-lable por el transcurso de todos los términos hábiles para obtener remedios contra aquélla.
El 16 de febrero de 2001 expedimos el recurso de certio-rari solicitado por Isla del Río, Inc. a fin de revisar la re-solución referida del foro apelativo del 11 de diciembre de 2000. El 17 de abril de 2001, tardíamente, la peticionaria solicitó que aceptáramos su petición de certiorari como su *447alegato, lo que hicimos. Los Piazza presentaron el suyo el 10 de mayo de 2001.
Pasamos a resolver.
I — I H-\
En síntesis, Isla del Río, Inc. ha planteado ante nos que el procedimiento iniciado por los Piazza el 9 de diciembre de 1997 ante el foro apelativo, que fue luego dejado sin efecto por ese mismo foro por adolecer de falta de jurisdic-ción, fue nulo y se tiene por no realizado. Aduce que tal procedimiento no podía conferir derecho alguno que bene-ficiara a la parte que lo inició debido a que fue dejado sin efecto por razones jurisdiccionales. Señala que, en vista de ello, lo acontecido en el foro apelativo no constituyó el “pro-cedimiento” al que se refiere la Regla 49.2 de Procedi-miento Civil, supra, porque no resultó en cambio sustan-tivo alguno en la sentencia que se pretendió revisar.
Los Piazza, por su parte, aducen, en esencia, que con-forme lo dispuesto por la Regla 49.2 de Procedimiento Civil, supra, una moción de relevo de sentencia debe presen-tarse dentro del término de seis meses de “haberse llevado a cabo el procedimiento” y que ello incluye un procedi-miento como el instado por Isla del Río, Inc. ante el foro apelativo el 9 de abril de 1999, mediante el cual obtuvieron un dictamen a su favor que dejaba sin efecto una decisión anterior de ese foro que había sido emitida sin jurisdicción.
Examinemos la normativa aplicable a la controversia.
HH h-H hH
En lo pertinente, la Regla 49.2 de Procedimiento Civil, supra, dispone lo siguiente, con relación a las mociones de relevo:
... La moción se presentará dentro de un término razonable pero en ningún caso después de transcurridos seis (6) meses de *448haberse registrado la sentencia u orden o haberse llevado a cabo el procedimiento.
La aludida Regla 49.2, supra, incorpora una facultad importante que tienen los tribunales para dejar sin efecto alguna sentencia u orden suya por causa justificada. El remedio de reapertura referido se origina en la propia ra-zón de ser de los foros judiciales: hacer justicia. Ortiz Serrano v. Ortiz Díaz, 106 D.P.R. 445, 449 (1977); Southern Construction Co. v. Tribunal Superior, 87 D.P.R. 903, 905— 906 (1963). Dicho mecanismo procesal post sentencia se reconoció expresamente en el Art. 140 de nuestro antiguo Código de Enjuiciamiento Civil, 32 L.P.R.A. Ap. I (deroga-do), que a su vez fue tomado del Art. 473 del Código de Enjuiciamiento Civil de California. Great Am. Ins. Co. v. Corte, 67 D.P.R. 564, 566 (1947); Gonzalez v. Aldarondo, 47 D.P.R. 156, 160 (1934).
Claro está, aunque el remedio de reapertura existe en bien de la justicia, no constituye una facultad judicial absoluta, porque a éste se contrapone la fundamental finalidad de que haya certeza y estabilidad en los procedimientos judiciales, y de que se eviten demoras innecesarias en el trámite judicial. Le toca a los tribunales, pues, establecer un balance adecuado entre ambos intereses. Fine Art Wallpaper v. Wolff, 102 D.P.R. 451, 457— 458 (1974). Por ello, aunque la Regla 49.2 de Procedimiento Civil, supra, debe interpretarse de forma liberal, esto no significa que se le debe dar atención desmedida a uno de los dos intereses que hay que balancear. Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 818 (1986). Por ello hemos dicho que el remedio de reapertura “no es una llave maestra para reabrir a capricho el pleito ya adjudicado ...”. (Énfasis suplido.) Ríos v. Tribunal Superior, 102 D.P.R. 793, 794 (1974). También por ello hemos resuelto que el término de seis meses para la presentación de la moción de relevo de sentencia es fatal. Sánchez Ramos v. Troche Toro, 111 D.P.R. 155, 157 (1981); Municipio de Coamo v. Tribu*449nal Superior, 99 D.P.R. 932, 937 (1971); Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 864, 867 (1965). Las determi-naciones judiciales que son finales y firmes no pueden es-tar sujetas a ser alteradas por tiempo indefinido. Por ello la Regla 49.2 de Procedimiento Civil, supra, es categórica en cuanto a que la moción de relevo debe presentarse den-tro de un término razonable, “pero en ningún caso después de transcurridos seis (6) meses ...”. (Énfasis suplido.) Sán-chez Ramos v. Trocha Toro, supra, pág. 157.
Como se sabe, una moción de relevo de sentencia no puede ser sustitutiva de los recursos de revisión o reconsideración, Olmedo Nazario v. Sueiro Jiménez, 123 D.P.R. 294, 299 (1989), pero puede concederse aun después de que dicha sentencia haya advenido firme y final. Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314, 328 (1997). La Regla 49.2 de Procedimiento Civil, supra, presta particular atención a situaciones en que se solicita el relevo de una sentencia, cuando ya se encuentra pendiente su apelación o revisión ante el foro apelativo, o cuando se haya realizado tal apelación o revisión. Dispone que el tribunal apelado o revisado no puede conceder el relevo solicitado sin el permiso del tribunal apelativo o revisor. (1) Hemos resuelto que el término de seis meses en cuestión no se amplía porque se haya entablado un procedimiento de apelación o revisión. “El hecho de que durante parte de ese término el caso estuviese pendiente de consideración en un procedimiento de revisión o apelación no interrumpe el término mencionado(Énfasis suplido.) Municipio de Coamo *450v. Tribunal Superior, supra, pág. 937. La propia Regla 49.2, supra, expresamente dispone que si se interesa pre-sentar la moción de relevo mientras está pendiente una apelación o revisión ante el foro apelativo, o luego que éste dicte sentencia, “[e]n ambos casos la moción de relevo de-berá siempre presentarse ante el tribunal apelado dentro del término antes señalado ...”. (Enfasis suplido.)
Se ha apuntado que la aplicación del término de seis meses en los casos en que la sentencia —cuyo relevo se interesa— está en apelación, o en que la apelación ha sido resuelta, es irrazonable. Se ha argumentado que la tramitación de una apelación usualmente toma más de seis meses, por lo que en tales casos de apelación, el término referido en efecto precluye el uso del remedio de reapertura. Véase R. Hernández Colón, Derecho Procesal Civil, San Juan, Ed. Michie, 1997, págs. 309-310. No cabe duda de que lo señalado por el profesor Hernández Colón puede ocurrir en ocasiones. Sin embargo, la fatalidad del término de seis meses para las mociones de reapertura es la clara norma procesal vigente. En vista de la norma patentemente clara que fija la Regla 49.2 de Procedimiento Civil, supra, sobre el particular, no tenemos la facultad de alterarla por mero fíat judicial. La misma norma prevalece en la jurisdicción federal, donde se ha resuelto reiteradamente que los procedimientos de apelación o revisión no interrumpen el término para presentar la moción de relevo que establece la Regla 60 de Procedimiento Civil federal, la cual es similar a la nuestra. Como bien se señala en 12 Moore’s Federal Practice 3rd Sec. 60.65[2] [d] (1997):
Virtually all courts agree that a pending appeal does not toll the running of the period for making a Rule 60(b) motion. (Én-fasis suplido.)
Igual criterio expresan los profesores Wright, Miller y Kane, en su conocida obra 11 Federal Practice and Procedure: Civil 2d See. 2866, págs. 381-391 (1995). Prevalece, *451pues, en cuanto a este asunto el interés por que los dictá-menes judiciales no estén sujetos a ser alterados por tiempo indefinido.
Debe señalarse que en la jurisdicción federal se ha establecido de manera firme que en casos en los cuales se presenta un recurso de apelación contra la sentencia del tribunal de instancia que resulta eventualmente en algún cambio sustancial en el dictamen de ese foro, entonces el término para presentar la moción de relevo de sentencia comienza a transcurrir desde la fecha cuando se registra la nueva sentencia que el tribunal de instancia emite como consecuencia de la revisión judicial. Véase Wright, Miller y Kane, supra, Sec. 2866. Como bien se señala en la opinión de conformidad emitida en este caso por el Juez Asociado Señor Hernández Denton, la norma referida ha sido reconocida por múltiples tribunales federales por razón de su evidente sentido jurídico: cuando existe causa para ello, una parte afectada por una nueva sentencia de un foro de instancia debe tener la oportunidad de solicitar el relevo de dicha sentencia que se emitió a posteriori debido a la intervención de un foro apelativo.
Es lógico que adoptemos en nuestra jurisdicción la norma señalada en el párrafo anterior de esta opinión. Nó-tese que no se trata realmente de una excepción a la natu-raleza fatal del término de seis meses que la Regla 49.2 de Procedimiento Civil, supra, fija para la presentación de una moción de relevo de sentencia. Lo que ocurre en la situación referida es que existe un nuevo dictamen del foro de instancia, una nueva sentencia que es sustancialmente distinta de la original, propiciada por la revisión judicial de ésta. Esta segunda sentencia es susceptible de ser objeto de su propia solicitud de relevo, por lo que estaría sujeta a su propio término de seis meses a partir de la fecha cuando fue registrada.
En el caso de autos, claro está, no hubo ninguna se-gunda sentencia dictada por el foro de instancia.
*452En resumen, pues, reiteramos que transcurrido el tér-mino de seis meses del registro de alguna sentencia, no puede considerarse una moción de relevo. La moción debe presentarse dentro de un término razonable pero nunca después de transcurridos los seis meses referidos. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Proce-dimiento Civil, San Juan, Pubs. JTS, 1988, pág. 269.
IV
Aplicada estrictamente la normativa anterior, la moción de relevo en el caso de autos se presentó tardíamente, tal como resolvió el foro de instancia y aun el propio foro ape-lativo inicialmente, antes de reconsiderar su dictamen me-diante su Resolución de 11 de diciembre de 2000. El tér-mino de seis meses en cuestión comenzó a transcurrir en el caso de autos a partir del 13 de noviembre de 1997, cuando el foro de instancia notificó la sentencia mediante la cual desestimó por inactividad la demanda de los Piazza. Cuando éstos presentaron su moción de relevo el 24 de septiembre de 1999, había transcurrido un término de más de veintidós meses de la fecha de notificación, lo que re-sulta muy en exceso del límite máximo de seis meses.
En su último dictamen en el caso de autos, el foro ape-lativo, a instancia de los Piazza, determinó en reconsidera-ción que el término de seis meses referido comenzó a trans-currir el 15 de julio de 1999, cuando dicho foro notificó que había dejado sin efecto su propio dictamen anterior de 31 de marzo de 1998, mediante el cual había revocado la sen-tencia de instancia de 13 de noviembre de 1997. Resolvió el foro apelativo en este último dictamen que al emitirse el dictamen anterior del 31 de marzo de 1998, que revocaba la sentencia de desestimación por inactividad del foro de instancia, se había reactivado el pleito en el tribunal de instancia hasta el 15 de julio de 1999, cuando el dictamen *453de 31 de marzo de 1998 a su vez fue dejado sin efecto por el foro apelativo por ser nulo.
El aludido razonamiento del foro apelativo, que le da plena eficacia por algún tiempo a una sentencia suya que ese mismo foro luego determinó que era nula por haber sido dictada sin jurisdicción, es insostenible. Lo que resol-vió el foro apelativo en su último dictamen, en efecto, es que la sentencia de desestimación del tribunal de instan-cia, que fue notificada el 13 de noviembre de 1997, se tenía por no dictada a partir de 31 de marzo de 1998 hasta el 15 de julio de 1999, porque durante ese periodo existió un dictamen revocatorio del foro apelativo, pero que dicha sentencia había recobrado su efectividad el 15 de julio de 1999 cuando se reconoció la nulidad del referido dictamen revocatorio del foro apelativo por haberse emitido éste sin jurisdicción. Es decir, que se le atribuyó a la sentencia nula del foro apelativo del 31 de marzo de 1998 el efecto de reactivar por quince meses y medio el pleito de instancia y de dejar sin vigencia durante ese tiempo la sentencia a quo que lo había desestimado.
En términos prácticos, pues, el foro apelativo le atribuyó a la referida sentencia nula el efecto de interrumpir durante quince meses y medio el término de seis meses de la Regla 49.2 de Procedimiento Civil, supra. Ello resulta ser insostenible, en primer lugar, porque se trata de un término fatal, que por su propia naturaleza extintiva de derecho, no es susceptible de interrumpirse o extenderse. Sánchez Ramos v. Troche Toro, supra. Resulta ser insostenible, además, porque tal efecto interruptor no es atribuible a una sentencia nula, que se tiene por inexistente y, por lo tanto, no podía tener efecto alguno. Vázquez v. A.R.Pe., 128 D.P.R. 513, 537 (1991); Figueroa v. Banco de San Juan, 108 D.P.R. 689 (1979). Fue errado e improcedente, pues, el dictamen del foro apelativo impugnado ante nos, que de-*454cretó que la moción de relevo en cuestión se presentó oportunamente. (2)
Así mismo, es menester señalar que el dictamen en reconsideración del foro apelativo impugnado aquí tiene otra falta grave: autoriza la consideración de una moción de relevo que no sólo era tardía sino que era, además, patentemente inmeritoria. Como hemos resuelto reiteradamente, dichas mociones no son sustitutivas de los recursos de revisión (Olmeda Nazario v. Sueño Jiménez, supra), y no pueden usarse para corregir errores cometidos por el tribunal de instancia, sino los cometidos por las partes. Pagán v. Alcalde Mun. de Cataño, supra, págs. 329-330. El planteamiento que los Piazza hicieron al foro de instancia al solicitar de éste el relevo referido el 24 de septiembre de 1999 fue esencialmente el mismo que le habían formulado antes al foro apelativo el 9 de diciembre de 1997, cuando impugnaron allí la desestimación de su acción por el foro de instancia. La médula de su planteamiento siempre ha sido que el foro de instancia no podía desestimar su acción debido a que las partes estaban negociando una transacción y, por ende, no había total inactividad o abandono de la acción, y que tenían derecho a una vista evidenciaría *455para dilucidar el asunto de las negociaciones. Dicho plan-teamiento, que aduce un supuesto error de derecho por parte del foro de instancia, podría ser materia para procu-rar una revisión, como la que instaron los Piazza el 9 de diciembre de 1997, pero no para solicitar el relevo de la sentencia impugnada. Lo que se pretendía con la moción de relevo en cuestión era una revisión sobre la corrección de la sentencia de desestimación. La cuestión planteada no cualificaba, pues, para su consideración en una moción de relevo. Erró por ello también el foro apelativo al determi-nar que procedía la consideración de la moción de relevo referida, cuando era claramente evidente que el asunto planteado por los Piazza no podía atenderse mediante una moción de relevo.
V
Antes de concluir, debemos examinar otro asunto de cardinal importancia, que nadie ha planteado ante nos.
En el caso de autos, la primera intervención del Tribunal de Circuito de Apelaciones, promovida por los deman-dantes Piazza, resultó en la revocación de la sentencia del foro de instancia mediante la cual se había ordenado la desestimación de la demanda por inactividad. En esa oca-sión, el foro apelativo remitió el mandato, archivó el caso y lo devolvió al foro de instancia para que continuasen los procedimientos allí. Completada así la apelación ante el Tribunal de Circuito de Apelaciones, los procedimientos continuaron ante el foro de instancia. Sin embargo, aproxi-madamente un año después de emitido el referido primer dictamen del foro apelativo, la codemandada Isla del Río, Inc. recabó y obtuvo una segunda intervención del foro apelativo en este caso, que dio lugar a la sentencia de ese foro notificada el 15 de julio de 1999, mediante la cual se dejó sin efecto su primer dictamen de 31 de marzo de 1998, por ser éste nulo.
*456Esta segunda intervención del foro apelativo presenta graves consideraciones de orden público que debemos atender. Habiendo remitido dicho foro el mandato con res-pecto a su dictamen original y habiéndose archivado el caso luego de remitirse ese mandato, surge la interrogante de si el Tribunal de Circuito de Apelaciones conservaba ju-risdicción para reabrir el caso y dejar sin efecto su dicta-men anterior.
Recientemente resolvimos, en un caso relativo a la fun-ción revisora del foro apelativo, que “una vez se remite el mandato por el Secretario de Circuito, el caso que estaba ante la consideración de dicho foro concluye para todos los fines”. (Énfasis suplido.) Pérez, Ex parte v. Depto. de la Fa-milia, 147 D.RR. 556, 571 (1999). ¿Debe prevalecer esta norma general aun en situaciones como la de autos en que el foro apelativo vuelve a intervenir con un caso después de remitido el mandato, movido por su creencia de que su anterior dictamen era nulo?
La norma general que impide de ordinario que el foro apelativo pueda volver a intervenir con un caso ya adjudicado de manera final y firme, responde a intereses sociales importantes relativos a la estabilidad y el or-den de los procedimientos judiciales. Se trata de una de varias normas análogas “que adopta cualquier sistema jurídico avanzado ‘[a] fines de velar por el trámite ordenado y pronto de los litigios, así como por la estabilidad y certeza del derecho’ ”. Núñez Borges v. Pauneto Rivera, 130 D.P.R. 749, 755 (1992). Véase Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217, 222 (1975). Sin embargo, reconocemos que en casos muy excepcionales es concebible que un foro apelativo pueda válidamente ordenar la devolución de su mandato, a los fines de reabrir un caso que ya era final y firme, con el propósito de modificar un dictamen que por razones desconocidas por ese foro al emitirlo resultó ser crasamente erróneo e injusto. Coincidimos con la doctrina federal sobre este asunto, que admite que pueden haber *457unas pocas ocasiones en las cuales se justifique tal extraor-dinario proceder de un foro apelativo de revocar el man-dato y reabrir el caso. Véase Calderón v. Thompson, 523 U.S. 538 (1998), en cuya decisión el Tribunal Supremo federal hace hincapié en que “the power [of courts of appeals to recall their mandates] can be exercised only in extraordinary circumstances ... it is one of last resort, to be held in reserve against grave, unforeseen contingencies”. Véase, también, 16A Wright, Miller and Cooper, Federal Practice and Procedure 3d págs. 735-741 (1999).
En el caso de autos, la nueva intervención referida del foro apelativo puede justificarse, a pesar de ser un proceder extraordinario, en vista de la clara nulidad del dictamen original de dicho foro apelativo aquí. La falta de notificación a los otros codemandados del recurso de apelación que dio lugar al referido dictamen original fue de naturaleza grave. En múltiples ocasiones anteriores hemos insistido en que aquel que acude ante un foro apelativo debe notificar su recurso a todas las otras partes del caso dentro del término correspondiente, y que la falta de notificación a una de esas partes priva de jurisdicción al tribunal para entender en los méritos del recurso. Velázquez v. Adm. de Terrenos, 153 D.P.R. 548 (2001); Colón Morales v. Rivera Morales, 146 D.P.R. 930 (1998); Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596 (1997); Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991); González Santos v. Bourns P.R., Inc., 125 D.P.R. 48 (1989); Ortiz Rivera v. Agostini, 93 D.P.R. 221 (1966). Véase, además, Rodríguez v. Sucn. Martínez, 151 D.P.R. 906 (2000). El carácter jurisdiccional de la notificación a las otras partes es una norma medular que existía aun antes de que se hubiese creado el Tribunal de Circuito de Apelaciones, y que hemos aplicado aún a nuestro propio foro, declarándonos sin jurisdicción para revisar dictámenes a quo cuando no se ha cumplido con la notificación a otras partes. Ortiz Rivera v. Agostini, supra, pág. 225. No puede haber dudas, pues, de que en el *458caso de autos el dictamen original referido del foro apela-tivo era nulo porque dicho foro carecía de jurisdicción para emitirlo por lo que pueda aceptarse la excepcional segunda intervención del foro apelativo aquí para dejar sin efecto su nulo dictamen previo. Lo que es insostenible es que se le atribuya a ese nulo dictamen previo el efecto de extender el término fatal de seis meses para presentar una moción de relevo de sentencia al amparo de la Regla 49.2 de Procedi-miento Civil, supra.
VI
Por los fundamentos expuestos, se dictará sentencia para dejar sin efecto la resolución del foro apelativo de 11 de diciembre de 2002, y para confirmar el dictamen del foro de instancia en este caso de 18 de octubre de 1999.
El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Rivera Pé-rez concurrió sin opinión. La Jueza Asociada Señora Na-veira de Rodón emitió una opinión disidente. El Juez Aso-ciado Señor Rebollo López no intervino.
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Aunque estamos de acuerdo con el dictamen mayorita-rio del Tribunal que revoca la decisión del Tribunal de Cir-cuito de Apelaciones, suscribimos esta opinión de conformi-dad por entender que es necesario expresarnos con más detenimiento en cuanto al momento cuando comienza a transcurrir el término para solicitar el relevo de una sentencia. Veamos.
*459I — I
Ciertamente, a la luz del texto de nuestra Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, sobre la moción de relevo de sentencia, de la jurisprudencia pertinente a nivel federal y el criterio de los tratadistas al respecto, la pre-sentación de un recurso de apelación no interrumpe el tér-mino para solicitar el relevo de sentencia ante el propio tribunal apelado. No obstante, la norma anterior no dis-pone adecuadamente del asunto ante nos.
En el caso ante nos, el Tribunal de Primera Instancia desestimó la demanda por inactividad. Los demandantes apelaron, y cuatro meses después de dicho dictamen, el Tribunal de Circuito de Apelaciones lo revocó y ordenó la continuación de los procedimientos. Así las cosas, después de más de un año, ante la solicitud de una de las partes demandadas, el foro apelativo dejó sin efecto el dictamen mediante el cual revocó al tribunal de instancia. Deter-minó que dicha sentencia fue dictada sin jurisdicción por falta de notificación del recurso apelativo a ciertas partes demandadas. Como resultado de lo anterior, la causa de acción de los demandantes quedó automáticamente deses-timada por inactividad. En vista de ello, los demandantes presentaron una moción de relevo de sentencia ante el tribunal de instancia, la cual fue denegada por tardía. Dicho foro resolvió que el término para presentar la moción de relevo de sentencia comenzó a transcurrir a partir de la desestimación por inactividad. El Tribunal de Circuito de Apelaciones revocó dicho dictamen. Inconformes, los de-mandados acudieron ante nos.
HH h-H
Ante el cuadro fáctico y procesal anterior, la opinión del Tribunal determina que el término para presentar la refe-rida moción de relevo de sentencia comenzó a decursar a *460partir de la fecha cuando el tribunal de instancia original-mente desestimó la demanda por inactividad. Se le da poca consideración a la intervención del Tribunal de Circuito de Apelaciones que tuvo el efecto de cambiar radicalmente la determinación del tribunal a quo y la posterior acción de dicho tribunal de dejar sin efecto su dictamen. Estos pro-cedimientos deben evaluarse más detenidamente para po-der precisar la norma justa que atienda estas situaciones particulares.
Aunque si bien es cierto que la presentación de un re-curso de apelación no interrumpe el término para presen-tar una moción de relevo de sentencia, se ha sostenido por la jurisprudencia federal y por la doctrina, que si el dicta-men del foro apelativo modifica sustantivamente el dicta-men apelado, el referido término comenzará a decursar a partir de que el tribunal apelado emita una nueva decisión a la luz del mandato del foro apelativo.
En este sentido, Wright y Miller sostienen lo siguiente:
The motion [for relief from judgment] can be made even though an appeal has been taken and is pending. For this reason, it is held that the pendency of an appeal does not extend the one-year limit although if the appeal should result in a substantive change in the judgment the time would run from the entry of the new judgment entered on mandate of the appellate court. (Citas omitidas y énfasis suplido.) 11 Wright and Miller Federal Practice and Procedure: Civil 2d Sec. 2866, págs. 390-391 (1995).
Asimismo, el reconocido tratado de derecho procesal civil Moore’s Federal Practice explica que si el tribunal ape-lativo cambia sustantivamente el dictamen del tribunal a quo, el término de seis meses que se tiene para presentar una moción de relevo de sentencia comienza a transcurrir de nuevo a partir del dictamen que recaiga a la luz del mandato del foro de superior jerarquía. Relief from, Judgment or Order, 12 Moore’s Federal Practice 3d Sec. 60.65 [4] [d], pág. 60-202 (2000) (“pending appeal will not *461toll one-year period, but appellate decision might restart it”).
La norma anterior, además, ha sido reconocida por múl-tiples tribunales federales. Véanse: Transit Casualty Company v. Security Trust Company, 441 F.2d 788 (5to Cir. 1971), cert, denegado, 404 U.S. 883 (1971); Redic v. Gary H. Watts Realty Co., 862 F.2d 314 (4to Cir. 1988); Simon v. Navon, 116 F.3d 1 (ler Cir. 1997); Berwick Grain v. Rlinois Depto. of Agriculture, 189 F.3d 556 (7mo Cir. 1999); Gegen-heimer v. Galan, 920 F2d 307 (5to Cir. 1991). Todas estas decisiones tienen su origen en el razonamiento del Tribunal Supremo federal en F.T.C. v. Minneapolis-Honeywell, 344 U.S. 206 (1952). En dicho caso, aunque en un contexto diferente al de autos, se sostuvo que el término para apelar se reinstala cuando el mismo tribunal sentenciador poste-riormente altera cuestiones legales y obligaciones entre las partes, las cuales ya habían sido adjudicadas con finalidad por un dictamen anterior del mismo tribunal. Moore’s Federal Practice, supra. Véase, además, Charles v. Daley, 799 F.2d 343 (7mo Cir. 1986) (“a significant change in a judgment starts all time periods anew”, citando a F.T.C. v. Minneapolis-Honeywell, supra).
En el caso ante nos, estamos conformes con la conclu-sión de la opinión del Tribunal en cuanto a que la moción de relevo de sentencia se presentó tardíamente porque el trámite apelativo no interrumpió el término de seis meses que dispone la Regla 49.2 de Procedimiento Civil, supra. No obstante, esta conclusión es correcta porque el dicta-men posterior del tribunal apelativo, mediante el cual dejó sin efecto la sentencia que revocó el dictamen desestimato-rio del tribunal de instancia, no modificó sustantivamente la decisión apelada. En otras palabras, si en esa segunda intervención el Tribunal de Circuito de Apelaciones hu-biese revocado al tribunal de instancia y éste, a su vez, emite una nueva decisión a la luz de dicho mandato, sería desde esta última fecha que comenzaría a transcurrir el *462término para solicitar relevo de sentencia, y no desde el primer dictamen de instancia.
A pesar de que el resultado del caso de autos sería el mismo, esto es, que la moción no fue presentada dentro del término correspondiente, a nuestro entender el término no siempre comienza a transcurrir a partir del dictamen del tribunal de instancia, sino que, en ciertos casos, el dicta-men del foro apelativo que altere sustantivamente el dic-tamen de instancia tendrá el efecto de reinstalar el tér-mino para solicitar relevo de sentencia. Es lógico que una parte pueda tener la oportunidad de solicitar el relevo de una sentencia que no existía sino hasta la intervención del tribunal apelativo.
Por entender que era necesario ampliar los pronuncia-mientos de la opinión del Tribunal, suscribimos esta opi-nión de conformidad.
— O —
Opinión disidente emitida por
la Juez Asociada Señora Na-veira de Rodón.
Por entender que la mayoría se equivoca al determinar que no procedía la moción de relevo de sentencia por haber sido ésta presentada transcurrido el término de naturaleza fatal de seis meses(1) que establece la Regla 49.2 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, disentimos. Bco. San-tander P.R. v. Fajardo Farms Corp., 141 D.P.R. 237, 243 (1996); Sánchez Ramos v. Troche Toro, 111 D.P.R. 155 (1981); Municipio de Coamo v. Tribunal Superior, 99 D.P.R. 932, 937 (1971).
*463El caso de epígrafe nos permite analizar las funciones de los foros apelativos y cómo éstas se entrelazan y com-plementan con las que realizan los tribunales de instancia, para llevar a cabo el propósito cardinal del sistema judicial de hacer justicia. Para una mejor comprensión de los pro-blemas procesales que pueden surgir y la forma cómo se deben confrontar, creemos necesario hacer una relación de-tallada de los procedimientos llevados a cabo en el caso de autos.
I. Hechos
El asunto ante nos se originó con una demanda de in-cumplimiento de contrato presentada el 21 de junio de 1993 por los Sres. Angel Amador Piazza Vélez y Elseis Piazza Vélez, contra Isla del Río, Inc. (en adelante Isla), Vidal Farms, Inc. (en adelante Vidal Farms) y El Caño Development, Inc. (en adelante El Caño), entre otros.(2) El code-mandante Elseis Piazza Vélez alegó que suscribió un con-trato de compraventa de una parcela de terreno con Empresas Vidal Valdivieso (en adelante Empresas Vidal).(3) De otra parte, el codemandante Ángel Amador Piazza Vélez alegó que suscribió un contrato de servicios profesionales con dicha empresa. Ambos alegaron que Em-presas Vidal incumplió con estos contratos y solicitaron se ordenase su cumplimiento.(4)
*464Luego de una serie de trámites procesales, incluyendo varias mociones relacionadas con el descubrimiento de prueba y dos sentencias parciales (la última dictada el 9 de octubre de 1996 y notificada el 23 de octubre de ese mismo año) el 25 de agosto de 1997, el tribunal dictó una orden al amparo de la Regla 39.2(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Al amparo de ésta le dio un término a las partes para que expusieran las razones por las cuales, ha-biendo transcurrido más de seis meses sin que se efectuase trámite alguno, el tribunal no debiera desestimar el caso y decretar su archivo por inactividad. Esta orden se notificó sólo a la parte demandante. El 10 de septiembre la parte demandante compareció y adujo como excusa para la inac-tividad del caso que las partes habían estado negociando su solución total. Añadió que la parte demandante ahora se encontraba evaluando una oferta de transacción para ter-minar el caso. Esta moción se le notificó sólo a Isla, que era la única parte con quien los demandantes estaban nego-ciando la transacción.
Así las cosas, el 5 de noviembre de 1997, el tribunal de instancia dictó sentencia al amparo de la citada Regla 39.2(b) para desestimar el caso por inactividad. Expresó que “[l]as vagas referencias a una alegada oferta de tran-sacción, no justifica [ba] mantener el caso en el calendario del tribunal”. La sentencia se notificó el 13 de noviembre a los demandantes y a los codemandados Isla, Vidal Farms y El Caño(5)
Inconforme con esta determinación, el 9 de diciembre de 1997, los demandantes presentaron un escrito de apelación ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). La apelación se notificó solamente a la codemandada Isla. Con el escrito de apelación acompa-*465ñaron dieciséis exhibit,(6) entre los cuales incluyeron tres planos sobre ofertas de transacción, todos ellos suscritos sólo por la codemandada Isla. Ninguno de estos planos fue presentado en el foro de instancia.
El 12 de marzo de 1998, la codemandada apelada Isla presentó ante el Tribunal de Circuito una moción informa-tiva, en la cual expresó que con respecto a la apelación no tenía planteamiento alguno que hacer y que deseaba infor-mar que estaba preparada para proceder con la defensa del caso de ser éste reabierto. Nada mencionó con respecto a la falta de notificación del escrito de apelación a Vidal Farms y a El Caño, a la necesidad de realizar dicha notificación ni de las consecuencias por no hacerlo. Isla notificó esta mo-ción sólo al tribunal y a los demandantes.
De un análisis de los documentos que obran en los ex-pedientes del caso a nivel de instancia y en el Tribunal de Circuito surge con meridiana claridad que para esta etapa de los procedimientos la controversia, de facto, se había limitado a uno sólo de los demandados, a Isla. Cabe pun-tualizar que las negociaciones de transacción se llevaron a cabo sólo con Isla.(7)
El 31 de marzo de 1998 el Tribunal de Circuito emitió una sentencia, mediante la cual resolvió que en el caso de autos los demandantes no habían incurrido en un aban-dono total de la acción que justificase su desestimación. En vista de ello, revocó el dictamen del tribunal de instancia y devolvió el caso para que continuasen los procedimientos. La sentencia se le notificó sólo a los demandantes y a Isla.
El mandato fue remitido y el caso fue devuelto al tribunal de instancia para que continuaran los procedimientos a tenor con lo resuelto. Luego de una serie de trámites pro-*466cesales, incluyendo unas mociones de ambas partes rela-cionadas con el descubrimiento de prueba, ninguna de las cuales fue notificada a Vidal Farms o a El Caño, poco más de un año después de haberse devuelto el caso al tribunal de instancia la representación legal de Isla, el Ledo. Rafael E. Torres Torres, le informó al tribunal que al estudiar el expediente se percató que Vidal Farms y El Caño nunca fueron notificadas del escrito de apelación Núm. KLAN9701329 que dio lugar a la revocación de la senten-cia desestimatoria de instancia. Cabe señalar, que el licen-ciado Torres Torres representó a Isla durante práctica-mente todo este caso.(8)
El 9 de abril de 1999, poco más de un año después de haberse archivado el recurso de apelación en el tribunal apelativo y remitido el mandato, Isla presentó una moción dentro del mismo recurso (apelación Núm. KLAN9701329). Le solicitó al Tribunal de Circuito que pi-diese al tribunal de instancia la devolución del mandato y que, una vez recibido, dictaminase la nulidad por falta de jurisdicción de la sentencia dictada por dicho foro apelativo el 31 de marzo de 1998. Esta fue la sentencia que revocó la emitida por el foro de instancia que, a su vez, había deses-timado el caso por inactividad al amparo de la Regla 39.2 de Procedimiento Civil, supra. Confrontado con esta solici-tud, el Tribunal de Circuito asumió nuevamente jurisdic-ción sobre el recurso de apelación. Acogió el planteamiento de Isla y el 8 de julio de 1999 dictó sentencia para dejar sin efecto su sentencia de 31 de marzo de 1998 por ésta haber sido emitida sin jurisdicción. Fundamentó la falta de juris-dicción en el hecho de que el escrito de apelación no se le notificó a todas las partes, específicamente que se omitió notificar a las codemandadas Vidal Farms y El Caño. Al re-*467mitir al tribunal de instancia el mandato, esta determina-ción tuvo el efecto de reactivar en dicho foro la sentencia desestimatoria emitida por éste el 5 de noviembre de 1997.
De la nueva determinación del Tribunal de Circuito, los demandantes no solicitaron revisión ante esta Curia. Op-taron por presentar una moción de relevo de sentencia al amparo de la Regla 49.2 de Procedimiento Civil, supra, ante el foro de instancia, para solicitar que se dejara sin efecto la sentencia de dicho tribunal emitida el 5 de no-viembre de 1997, que fuera reactivada por la sentencia de 8 de julio de 1999 del Tribunal de Circuito. Isla se opuso a esta moción alegando que había sido presentada tardía-mente, o sea, fuera del plazo de seis meses de haberse re-gistrado la sentencia o llevado a cabo el procedimiento, se-gún dispone la Regla 49.2 de Procedimiento Civil, supra. El tribunal de instancia acogió este planteamiento, y el 18 de octubre de 1999 denegó la solicitud de relevo de senten-cia por haber sido presentada tardíamente.
Este dictamen fue revocado por el Tribunal de Circuito. El tribunal apelativo resolvió que el término para solicitar el relevo de sentencia en el foro de instancia comenzó a decursar el 8 de julio de 1999, fecha cuando se dejó sin efecto la sentencia del Tribunal de Circuito que había re-vocado la sentencia desestimatoria del foro de instancia. En consecuencia concluyó que la moción de relevo de sen-tencia fue presentada en tiempo, o sea, dentro del plazo establecido por la citada Regla 49.2. Inconforme, Isla acu-dió ante nos alegando, en síntesis y como único error, que el Tribunal de Circuito erró al determinar que el término de seis meses para solicitar el relevo de sentencia se con-taba desde la fecha del registro de la sentencia dictada por el tribunal apelativo que dejó sin efecto su sentencia anterior y que, por lo tanto, reactivó la sentencia de instancia que desestimó el caso por inactividad al amparo de la refe-rida Regla 39.2.
Pasemos ahora a esbozar la posición de la mayoría.
*468II. Posición de la mayoría
La mayoría sostiene que erró el Tribunal de Circuito al determinar que el término fatal de seis meses que esta-blece la Regla 49.2 de Procedimiento Civil, supra, para pre-sentar una moción de relevo de sentencia, en el caso de autos comenzó a decursar a partir del 15 de julio de 1999. Ésta fue la fecha cuando se archivó en autos una copia de la sentencia de dicho foro apelativo que reactivó la senten-cia de desestimación por inactividad dictada por el tribunal de instancia el 5 de noviembre de 1997 y notificada el 13 de ese mismo mes. Entiende la mayoría que el término de seis meses que establece la citada Regla 49.2 comenzó a transcurrir cuando se registró la sentencia de desestima-ción por inactividad, el 13 de noviembre de 1997, y que, por lo tanto, la moción de relevo de sentencia que está ante nuestra consideración fue presentada fuera del término fatal de seis meses. De esto concluye que actuó correcta-mente el tribunal de instancia al denegar el relevo de sentencia.
La mayoría utiliza básicamente dos fundamentos para apoyar su posición. Primero, que la sentencia dictada por el Tribunal de Circuito el 31 de marzo de 1998, que revocó la sentencia del tribunal de instancia que desestimaba la acción por inactividad, era nula por haberse dictado sin jurisdicción al no haberse notificado el escrito de apelación a El Caño y Vidal Farms, que aún permanecían como par-tes demandadas en el caso.
De lo anterior, concluye la mayoría que la posición adop-tada por el Tribunal de Circuito le atribuyó a esta senten-cia nula el efecto de interrumpir, durante quince meses y medio, el término de seis meses de la Regla 49.2 de Proce-dimiento Civil, supra. Esto a su entender resulta insoste-nible, porque no se le puede atribuir a una sentencia que es nula, o sea, que es inexistente, efecto alguno.
Como segundo argumento, rechazan la contención de *469que el procedimiento a que se refiere la Regla 49.2 de Pro-cedimiento Civil, supra, pueda ocurrir a nivel apelativo. Por lo tanto, la moción de relevo fue presentada tardía-mente, y siendo fatal el término para presentarla, procedía denegarla.
Arguye, además, la mayoría que lo que se perseguía con la moción de relevo era realmente revisar la corrección de la sentencia de desestimación por inactividad. Agrega que esto sólo se podía hacer, en instancia, mediante la utiliza-ción de una moción de reconsideración y en alzada me-diante la presentación ante el Tribunal de Circuito de un recurso de certiorari. De todo lo anterior concluye que se equivocó el foro apelativo al determinar que el mecanismo procesal utilizado, el de la moción de relevo, era el apro-piado para lograr el relevo de los efectos de la sentencia de desestimación por inactividad.
De otra parte, el Juez Asociado Señor Hernández Den-ton, en su opinión de conformidad, señala que la segunda sentencia emitida por el Tribunal de Circuito cambió radi-calmente la situación procesal de las partes al dejar sin efecto su sentencia anterior. Por lo tanto, “[e] stos procedi-mientos deben evaluarse más detenidamente para poder precisar la norma justa que atienda estas situaciones particulares”. Opinión de conformidad, pág. 460. El Juez Asociado Señor Hernández Denton está conforme con la conclusión a la cual llega la mayoría, porque entiende que el segundo dictamen del Tribunal de Circuito, mediante el cual se dejó sin efecto el que había revocado la sentencia desestimatoria del foro de instancia, no modificó sustanti-vamente la decisión apelada, la sentencia para desestimar por inactividad. Entiende que esto tuvo el efecto de que la moción de relevo fuese presentada tardíamente.
Pasemos ahora a esbozar los principios de derecho pro-cesal aplicables a la situación ante nuestra consideración.
*470III. Principios procesales generales
A. Finalidad de las sentencias y determinaciones judicia-les
El análisis de cualquier problema procesal en un caso en particular tiene que partir de la base de que una vez finalizado el caso o una etapa de éste, o hecha una deter-minación por el tribunal, sin que la validez de estas actua-ciones haya sido oportunamente impugnada mediante los mecanismos procesales apropiados, éstas —como regla general— no pueden ser cuestionadas por las partes, en esa etapa del proceso. Cabe señalar, sin embargo, que las de-terminaciones interlocutorias, que no hayan sido previa-mente revisadas en alzada, podrán ser revisadas por los tribunales apelativos una vez finalice el caso, si éstas afec-tan su resultado.
En cuanto a los tribunales de instancia, una vez regis-trada y notificada la sentencia, éstos pueden actuar para reconsiderar si alguna de las partes solicita, en tiempo, alguno de los remedios post sentencia, o, claro está, si se trata de un error de forma y bajo las condiciones dispues-tas en la Regla 49.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Sin embargo, antes de que finalice el caso, esto es, antes de que se registre y notifique la sentencia, el tribunal, sua sponte, puede reconsiderar sus propias determinaciones si se convence que éstas son erróneas y pueden causar una grave injusticia. Reiteradamente hemos resuelto que a fines de velar por el trámite ordenado y la pronta solución de los litigios, así como por la estabilidad, finalidad y cer-teza de los procedimientos judiciales, un tribunal, como cuestión de sana práctica y no como regla inviolable, debe resistirse a alterar los procedimientos dentro de un mismo caso, salvo cuando se convenza de que éstos son erróneos y pueden causar una grave injusticia. Núñez Borges v. Pauneto Rivera, 130 D.P.R. 749, 755 (1992); Noriega v. Go-*471bernador, 130 D.P.R. 905, 930-931 (1992); Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217, 222 (1975).
B. La función apelativa de los tribunales
En nuestro sistema judicial, el funcionamiento del tribunal de instancia es distinto al del foro apelativo. Aún después de resuelto un caso, el tribunal de instancia con-serva jurisdicción sobre éste para entender en una serie de asuntos procesales que podrían surgir post sentencia, tales como las solicitudes de reconsideración,(9) de determinacio-nes de hechos adicionales o de nuevo juicio, la ejecución de sentencia, o el relevo de sentencia, entre otros. De otra parte, en los foros apelativos, una vez éstos resuelven el recurso y remiten el mandato, como regla general, salvo en circunstancias excepcionales, pierden facultad para orde-nar su devolución. La remisión procederá si trata de la corrección de meros errores clericales(10) para evitar que ocurra una grave injusticia; o cuando la remisión de éste ha sido mediante fraude o error. Fuentes v. Aponte, 63 D.P.R. 759, 760 (1944); Vaillant v. Santander, 147 D.P.R. 338 (1998); Pueblo v. Tribunal de Distrito, 97 D.P.R. 241, 246 (1969). También, a manera de excepción, en auxilio de una apelación, el tribunal apelativo “tiene el poder de or-denar la devolución del mandato porque al así hacerlo en ninguna forma interviene o altera la sentencia apelada”. Fuentes v. Aponte, supra, pág. 760.
El mandato es el medio oficial que tienen los tribunales apelativos para comunicar al tribunal apelado o a la agen-cia administrativa apelada, la disposición que ha hecho de la sentencia o resolución que fue objeto de revisión y de ordenarle el cumplimiento con los términos de su *472actuación. Una vez recibido el mandato, el tribunal ape-lado tiene que limitarse a darle cumplimiento a lo ordenado. Véanse: Regla 54.7 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Reglas 54.7 y 84(E) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Los tribunales de Puerto Rico constituyen un sistema judicial unificado en lo concerniente a jurisdicción, funcio-namiento y administración. Art. V, Sec. 2, Const.E.L.A., L.P.R.A., Tomo 1. Ahora bien, dentro del esquema organizational judicial, los foros de instancia y apelativos tienen funciones distintas, siendo limitada la de los apelativos, dirigida primordialmente a la revisión de las determinacio-nes, finales o interlocutorias, de los tribunales de menor jerarquía o las finales de los foros administrativos. A ma-nera de excepción, también pueden resolver aquellos casos en jurisdicción original que la Constitución o las leyes les han encomendado. Con respecto a su función apelativa, una vez resuelto el recurso que está ante su consideración, ya fuere éste uno de apelación, revisión o certiorari, y re-mitido el mandato, como regla general el foro apelativo pierde jurisdicción sobre el caso. Esto es, no conserva fa-cultad para continuar entendiendo en el asunto; carece de jurisdicción sobre la materia para reconsiderar o alterar su dictamen. Vaillant v. Santander, supra; Pueblo v. Tribunal de Distrito, supra; Fuentes v. Aponte, supra. Puede, como ya expresamos, bajo circunstancias excepcionales, a solici-tud de parte o sua sponte, solicitar la devolución del man-dato y asumir nuevamente jurisdicción sobre el caso.
Los errores que pueda haber cometido un tribunal ape-lativo, como regla general, se pueden corregir mediante la oportuna presentación de una solicitud de reconsideración o una solicitud de certiorari a un tribunal de mayor jerar-quía si se trata de un tribunal apelativo intermedio(11) Con *473las excepciones previamente indicadas, los procedimientos o incidentes que puedan surgir con posterioridad a la remi-sión del mandato, usualmente son atendidos por el foro de instancia, cuyas determinaciones, a su vez, pueden luego ser revisadas por los foros apelativos mediante recursos distintos al ya resuelto, aunque se trate del mismo caso.
C. Jurisdicción de los tribunales — principios generales
Con relación a los tribunales en general, hemos expre-sado que éstos
... tienen el ineludible deber de auscultar su propia jurisdic-ción [y que] los tribunales apelativos, además, deberán exami-nar la jurisdicción del foro [o foros] de donde procede el recurso ...el planteamiento de falta de jurisdicción sobre la materia puede hacerse en cualquier etapa del procedimiento por cual-quiera de las partes o por el tribunal motu proprio. (Enfasis suplido.) Vázquez v. A.R.Pb., 128 D.P.R. 513, 537 (1991). Véase López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414, 419 (1963).
Respecto a la jurisdicción sobre la persona y a la juris-dicción sobre la materia, y al balance que hay que realizar entre la validez y la finalidad de los pronunciamientos ju-diciales, los distinguidos comentaristas de derecho proce-sal Wright, Miller y Cooper han expresado lo siguiente:
[I]t now is held that if a party appears before a court to contest its in personam jurisdiction, an explicit finding that the jurisdiction exists will bind the party and he cannot later collaterally attack that court’s judgment on the basis of court’s lack of personal jurisdiction. The finding of jurisdiction is considered to he res judicata of the issue.
More difficult theoretical problems are encountered when the question relates to a court’s subject matter jurisdiction. The rule has been that the court’s determination that it has subject matter jurisdiction is res judicata of the issue, if the jurisdictional question was litigated and expressly decided and full faith and credit must be given to the judgment, this is *474true, even if the court is mistaken on its decision.(12) (Énfasis suplido.)
También hemos resuelto que las cuestiones de jurisdic-ción, por ser privilegiadas, deben ser resueltas con prefe-rencia, y de carecer un tribunal de jurisdicción lo único que puede hacer es declararlo así; no puede entrar a resolver en los méritos. Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950); González Santos v. Bourns P.R., Inc., 125 D.P.R. 48, 63 (1989); Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997).
También hemos establecido que una vez el foro apela-tivo resuelve el caso y lo devuelve, remitiendo el mandato para que continúen los procedimientos, las determinacio-nes del tribunal apelativo controlan los procedimientos ulteriores. Tartak v. Tribunal de Distrito, 74 D.P.R. 862, 869 (1953).
Las determinaciones de un tribunal apelativo constitu-yen la ley del caso en todas aquellas cuestiones considera-das y decididas, y dichas determinaciones, como regla general, obligan tanto al tribunal de instancia como al que las dictó si el caso vuelve ante su consideración. Ahora bien, si el caso, mediante los mecanismos apropiados, vuelve ante la consideración del tribunal apelativo y éste entiende que sus determinaciones previas son erróneas y pueden causar grave injusticia, dicho foro puede aplicar una norma de derecho distinta y resolver así de forma justa. Noriega v. Gobernador, supra, pág. 931; Pueblo v. Lebrón Lebrón, 121 D.P.R. 154, 159 (1998); Don Quixote Hotel v. Tribunal Superior, 100 D.P.R. 19, 29 — 30 (1971). El mismo caso podría volver ante la consideración del tribunal apelativo cuando, por ejemplo, lo resuelto fue una cues-tión interlocutoria y el caso fue devuelto para que conti-nuasen los procedimientos, *475o aun cuando se trata de una sentencia, el nuevo asunto dentro del mismo caso tiene que ver con alguna determi-nación del foro de instancia relacionada con algún remedio post sentencia o con la ejecución de la sentencia. A nivel apelativo el caso tendría otro número por ser un asunto y recurso distinto el que se está trayendo ante la considera-ción de dicho foro, aunque se trate del mismo caso.
D. La falta de jurisdicción sobre la materia, la falta de jurisdicción sobre la persona, el debido proceso de ley y la nulidad de la sentencia
La falta de jurisdicción sobre la materia puede levan-tarse en cualquier etapa de los procedimientos, por cual-quiera de la partes o por el tribunal motu proprio. Vázquez v. A.R.P.E., supra, pág. 537. Según expresáramos, “[u]na vez el tribunal determina que no tiene jurisdicción sobre la materia, viene obligado a desestimar el caso”. Pagán v. Al-calde Municipio de Cataño, supra, pág. 326. En lo que res-pecta a los tribunales apelativos, pasado el término impro-rrogable para presentar una reconsideración, un recurso de certiorari o una apelación, según sea el caso, y remitido el mandato, como regla general, los tribunales apelativos carecen de jurisdicción para reconsiderar sus dictámenes. Claro está, bajo circunstancias excepcionales o cuando se trate de meros errores clericales, podrían solicitar la devo-lución del mandado y asumir jurisdicción sobre el caso nuevamente.
En cuanto al relevo de una sentencia por alegada falta de jurisdicción sobre la materia, hemos destacado que exis-ten dos mecanismos procesales para lograr el relevo y que la Regla 49.2 de Procedimiento Civil, supra, alude a ambos. El primero es mediante la presentación de una mo-ción de relevo dentro del mismo caso, no más tarde del término fatal de seis meses siguientes al registro de la sen-tencia u orden, o de haberse llevado a cabo el procedimiento.
*476Ahora bien, si la cuestión jurisdiccional fue cuestionada y adjudicada en el pleito, una vez transcurrido este tér-mino de seis meses, la parte afectada por la sentencia que considera nula por falta de jurisdicción sobre la materia, sólo en muy limitadas ocasiones podrá atacar dicho dicta-men en un pleito colateral independiente.(13) Los funda-mentos que se utilicen en apoyo de este ataque colateral a la sentencia tienen que ser unos que no se pudieron haber utilizado en apelación para lograr la revocación de la sentencia. Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7mo Cir. 2000). No obstante, estos ataques colaterales se permitirán si el error jurisdiccional fue uno craso o “atroz” (egregious). En otras palabras, si la situación resulta ser una clara usurpación de poder por parte del tribunal. Matter of Edwards, 962 F.2d 641, 644 (7mo Cir. 1992); U.S. v. Tittjung, 235 F.3d 330, 335 (7mo Cir. 2000); Kocher v. Dow Chemical Co., 132 F.2d 1225, 1230 (8vo Cir. 1997).(14)
No prosperará una acción independiente para impugnar una sentencia por nulidad por falta de jurisdicción sobre la persona si este asunto se litigó y adjudicó expresamente en el pleito anterior, aunque al comparecer la parte haya in-dicado que estaba haciendo una “comparecencia especial sin someterse a la jurisdicción del tribunal”. Esto es así aunque dicha determinación esté equivocada. A una parte no se le va a permitir litigar el planteamiento jurisdiccio-nal en dos ocasiones. El remedio que la parte tiene para corregir el error es solicitar la revisión de la determinación jurisdiccional en alzada, ante un tribunal apelativo. Tam-*477poco prosperará una acción colateral independiente de nu-lidad de sentencia, si pudiendo haber litigado la falta de jurisdicción sobre la persona en el caso anterior, la parte optó por no hacerlo. 11 Wright, Miller and Kane, Federal Practice and Procedure: Civil 2d Sec. 2862, pág. 331 (1995); Bell v. Kodak Eastman Co., supra; Nemaizer v. Baker Co. 793 F.2d 58, 61 (2do Cir. 1986).
De otra parte, si se trata de la falta de notificación en tiempo a una parte, al tribunal apelado o a la agencia ape-lada, según sea el caso, de un recurso presentado, se esta-ría ante una actuación incompatible con el debido proceso de ley (“in a manner inconsistent with due process of law”), no ante un problema jurisdiccional. Wright, Miller and Kane, supra, Sec. 2862, págs 329-331. Esto es así, aunque de inmediato, en el caso de que se trate, podría producirse una falta de perfeccionamiento del recurso dentro del tér-mino jurisdiccional dispuesto por ley. Para propósitos de nulidad de sentencia estamos ante una falta de debido pro-ceso de ley en el trámite procesal del caso, que sólo en circunstancias donde efectivamente se afecte el derecho de la parte, podría conllevar la nulidad de la sentencia. Al analizar esta situación hay que utilizar los criterios de equidad. Obviamente, la posible nulidad de la sentencia no es de la misma naturaleza que las previamente discutidas, o sea, la falta de jurisdicción sobre la materia o la falta de jurisdicción sobre la persona por la falta de emplazamiento.
Aunque de naturaleza distinta, la falta de notificación se asemeja a la falta de jurisdicción sobre la persona, ya que ambos procedimientos persiguen el propósito de darle conocimiento a una parte sobre algún procedimiento judicial que pudiera afectarla para que ésta pueda comparecer y defenderse si así lo desea. Sin embargo, el efecto procesal de la falta de notificación de la presentación de un recurso apelativo a una parte que ya está válidamente en el pleito, o sea, que ha sido debidamente emplazada, no puede tener *478el mismo alcance ni el análisis de la situación puede s igual al que se hace cuando se está frente a una falta de jurisdicción sobre la persona por falta de emplazamiento.
Estamos ante una norma que emana del debido proceso de ley en el trámite interno del caso. Habiendo transcu-rrido el término para utilizar los mecanismos procesales que se tienen disponibles para solicitar la revisión de la actuación u omisión equivocada, para que este incumpli-miento amerite la aplicación del remedio extraordinario de relevo de sentencia, es necesario que haya afectado adver-samente a la parte que solicita el remedio. Después de todo, estamos ante una posible falta de debido proceso de ley en el trámite interno del caso, que emana de las nor-mas de equidad. Los procedimientos no tienen vida propia o fin propio; su razón de ser es asegurarle a las partes que se cumpla con el debido proceso de ley en la consecución ante los tribunales del derecho sustantivo reclamado por éstas. Si el procedimiento de que se trata ya ha perdido su razón de ser, si no sirve propósito alguno, no debe implan-tarse simplemente porque existe. Las normas procesales hay que interpretarlas de forma tal que se logre su propó-sito básico: obtener un adecuado balance entre el promover la estabilidad y finalidad de la determinaciones judiciales, preservar las decisiones dictadas con autoridad y el lograr la obtención de una solución justa, rápida y económica de la controversia.
Con relación a la falta de notificación de un recurso que ha sido presentado ante un tribunal apelativo, esto signi-fica que si la falta de notificación no es traída en tiempo ante la consideración del tribunal y confiando en la correc-ción de los procedimientos, el caso prosigue su curso culmi-nando finalmente en la emisión de una sentencia, resulta obvio que ésta no podrá ejecutarse contra la parte que por no haber sido notificada podría quedar afectada. Esto es así, ya que dicha parte al no ser notificada quedó despro-vista de su derecho a defenderse. Se le violentó el debido *479proceso de ley. La sentencia que se dicte no podrá afectarla. Esto no necesariamente significa que la sentencia no po-dría surtir efecto y hacerse valer en cuanto a otras partes que sí fueron notificadas, participaron activamente en el proceso y se cruzaron de brazos, y dejaron transcurrir to-dos los términos para solicitar los remedios apropiados para traer ante el tribunal la falta de notificación. La eje-cución de la sentencia contra estas partes podrá llevarse a cabo siempre y cuando en nada afecte a las partes que no fueron notificadas. Este tipo de situación requiere que se haga un detallado análisis de los hechos y un fino balance entre los principios cardinales procesales que entran en juego: el otorgarle estabilidad y finalidad a las decisiones de los tribunales, el derecho de las partes a tener una opor-tunidad de defenderse y el velar por que los tribunales cumplan con los preceptos jurisdiccionales y de equidad que exige el debido proceso de ley.
E. Relevo de sentencia — Regla 49.2 de Procedimiento Civil
El mecanismo procesal que se tiene disponible para so-licitarle al foro de instancia el relevo de los efectos de una sentencia está regulado por la citada Regla 49.2. Esta re-gla proviene de la Regla 60(b) de Procedimiento Civil federal. Es un remedio extraordinario discrecional. R. Her-nández Colón, Práctica Jurídica de Puerto Rico, San Juan, Ed. Michie, 1997, Cap. 48, págs. 302-311. En Ortiz Serrano v. Ortiz Díaz, 106 D.P.R. 445, 449 (1977), expresamos que dicha regla establece “un mecanismo procesal post sentencia para impedir que tecnicismos y sofisticaciones frustren los fines de la justicia. Nada es más frustrante para el logro de ese propósito que negar a una parte su día en corte”. En Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 817 (1986), hicimos hincapié en que al presentarse una moción de relevo al amparo de los incisos (1), (5) o (6) de la citada Regla 49.2,
*480... el tribunal de[bía] hacer un análisis y balance racional y justiciero de todo el expediente del caso para determinar si bajo las circunstancias específicas del caso hubo “[ejrror, inad-vertencia, sorpresa, o negligencia excusable” o “no sería equita-tivo que la sentencia continuara en vigor” o existe “[cjualquier ... razón que justifique la concesión de remedio contra los efec-tos de una sentencia”. (Énfasis y corchetes en el original.)
También hemos resuelto que la Regla 49.2 debe "inter-pretarse liberalmente y cualquier duda debe resolverse a favor del que solicita que se deje sin efecto una anotación de rebeldía o una sentencia, a fin de que el proceso conti-núe y el caso pueda resolverse en sus méritos”. Díaz v. Tribunal Superior, 93 D.P.R. 79, 87 (1966). En armonía con lo anterior hemos resuelto que si se da alguna de las situa-ciones esbozadas en la Regla 49.2 de Procedimiento Civil, supra, se puede considerar una moción de reconsideración como una moción de relevo, aún pasado el término para presentar una moción de reconsideración. Cabe señalar, sin embargo, que no se puede utilizar una moción de relevo como sustituto de un recurso de revisión o de una moción de reconsideración. Pagán v. Alcalde Mun. de Cataño, supra, pág. 328; Olmedo Nazario v. Sueiro Jiménez, 123 D.P.R. 294, 299 (1989); Cuevas Segarra, op. cit, págs. 783-799.
El inciso (1) de la Regla 49.2 de Procedimietno Civil, supra, dispone que se podrá relevar a una parte de una sentencia cuando haya mediado “[e]rror, inadvertencia, sorpresa, o negligencia excusable ...”. De otra parte, el in-ciso dispone, entre otras cosas, que se puede relevar a una parte de los efectos de una sentencia cuando la sentencia anterior en que se funda “ha sido revocada o de otro modo dejada sin efecto, o no sería equitativo que la sentencia con-tinuara en vigor”. (Énfasis suplido.) Con relación a este inciso el comentarista Moore señala que para que aplique, la sentencia anterior tiene que ser necesaria para la se-gunda sentencia. Expresa Moore:
Thus, the prior judgment must be a necessary element of the second ... the rule is limited to cases in which the present jud*481gment is based on the prior judgment. (Énfasis suplido.) Moore, supra, Sec. 26.45[2], págs. 26-43.
En lo que respecta el inciso (6) de la Regla 49.2 de Pro-cedimiento Civil, supra, el respetado procesalista Moore expresa que este inciso le da a un tribunal amplios poderes en equidad para hacer justicia cuando existan circunstan-cias extraordinarias en un caso en particular que ameritan el ejercicio de esta facultad. Dicho comentarista indica que el inciso (6) es una disposición que recoge cualquier situa-ción no prevista; un “catch all”. Comenta que “there must always be an articulate valid reason justifying the relief from a judgment”. Moore, supra, Sec. 2646, págs. 26-46. Los procesalistas Wright, Miller y Kane, por su parte, ex-presan que esta disposición le concede amplios poderes al tribunal para dejar sin efecto una sentencia cuando las circunstancias del caso así lo ameritan para hacer justicia. Wright, Miller y Kane, supra, Sec. 2864, págs. 350-355.
Finalmente, quisiéramos recordar que cualquier análi-sis que hagamos en relación con la validez de una senten-cia o resolución tiene que tomar en consideración el hecho de que un defecto en la solicitud del remedio o súplica, no será óbice para que el tribunal conceda el remedio que en derecho proceda de acuerdo con las alegaciones y la prueba. Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Tomando en consideración las normas procesales pre-viamente discutidas, pasemos a analizar la aplicación de éstas a los hechos particulares del caso de autos.
IV. Aplicación del derecho a los hechos
Una serie de errores procesales, cometidos tanto por las partes como por el tribunal de instancia y el Tribunal de Circuito, han convertido un caso relativamente sencillo en una verdadera pesadilla que tendrá como desenlace una grave injusticia (miscarriage of justice). El tortuoso camino procesal comenzó cuando los demandantes, al ser requeri-dos por el tribunal de instancia para que al amparo de la *482Regla 39.2 de Procedimiento Civil, supra, mostraran causa por la cual no se debía desestimar el caso por inactividad, presentaron una escueta moción, para indicar que habían estado negociando una posible transacción con los deman-dados y que estaban en el proceso de evaluar la última oferta. No especificaron en qué consistían las negociacio-nes, ni acompañaron con la moción documento alguno. Tampoco indicaron que todas las negociaciones las estaban llevando a cabo sólo con la codemandada Isla, que ésta era la única codemandada contra la que se interesaba obtener un remedio y que por sus actuaciones así aparentemente lo entendía Isla también. Se limitaron a solicitar que se les permitiera terminar de evaluar la última oferta de tran-sacción y que, de no lograr transigir el caso, se señalara éste para vista en su fondo. La orden del tribunal para mostrar causa, dictada al amparo de la Regla 39.2 de Pro-cedimiento Civil, supra, sólo se le notificó a los demandantes.
El 5 de noviembre de 1997 el foro de instancia dictó sentencia y desestimó la acción por inactividad. Esta fue notificada a todas las partes el 13 de ese mismo mes. Los demandantes, en vez de solicitar el relevo de dicha senten-cia, acompañando su moción con los documentos que ava-laran su aseveración de que habían estado activamente ne-gociando con la codemandada Isla para transigir el caso,(15) optaron por apelar la sentencia. Acompañaron el escrito de apelación con dieciséis documentos,(16) entre los cuales in-cluyeron tres planos que contenían las ofertas de transac-ción hechas por Isla. Éstos nunca fueron presentados al foro de instancia. De éstos surge, con meridiana claridad,
*483que efectivamente los demandantes habían estado nego-ciando activamente con Isla para transigir el caso.(17)
El escrito de apelación se le notificó sólo a Isla y, claro está, al tribunal apelado. Isla, a pesar de haber sido infor-mada de esta falta de notificación a todas las partes, com-pareció sólo para indicar que no tenía planteamiento al-guno que hacer en cuanto a la apelación de los demandantes y que estaba preparada para proceder con la defensa del caso si éste se reabría. Nada mencionó sobre la falta de notificación a las otras dos codemandadas, El Caño y Vidal Farms, que técnicamente aún permanecían como partes demandadas en el pleito. De esta forma Isla tácita-mente reconoció que realmente ella era la única codeman-dada con verdadero interés en el caso. Así las cosas, el 31 de marzo de 1998, el Tribunal de Circuito dictó sentencia en la que revocó la emitida por el foro de instancia el 5 de noviembre de 1997, que había desestimado el caso por inactividad. Esta sentencia sólo se le notificó a Isla. Isla no solicitó ni la reconsideración al Tribunal de Circuito, ni la revisión al Tribunal Supremo.
El Tribunal de Circuito remitió el mandato, archivó el caso y lo devolvió a instancia para que continuasen los pro-cedimientos de forma compatible con lo resuelto. Los pro-cedimientos continuaron, llevándose a cabo pero sólo entre los demandantes e Isla. Ni a Vidal Farms ni a El Caño se le volvió a notificar documento alguno, ni por el tribunal ni por Isla o los demandantes. Los demandantes tampoco so-licitaron formalmente desistir de su reclamación contra Vidal Farms y El Caño, ni Isla trajo a la atención del foro de instancia la falta de inclusión y participación en esta etapa de los procedimientos de las codemandadas Vidal Farms y El Caño. Tanto Isla como los demandantes simplemente ignoraron la existencia de Vidal Farms y El Caño como codemandados. Aparentemente los demandantes enten-*484dían que ya no tenían reclamación alguna contra estas co-demandadas, y de otra parte Isla parecía entender que se-ría ella la que le pudiera tener que responder por las reclamaciones de los demandantes. Así, con sólo los de-mandantes e Isla, prosiguió el pleito en instancia hasta que, poco más de un año después de haberse dictado por el Tribunal de Circuito la sentencia revocatoria y devuelto el caso al foro de instancia, Isla compareció ante el Tribunal de Circuito dentro del mismo recurso de apelación que ha-bía sido previamente resuelto y archivado. Pretendió re-abrir el caso a nivel apelativo mediante la presentación de una moción en la que simplemente alegó que acababa de darse cuenta de la falta de notificación del escrito de ape-lación a todos los demandados. (18) Se refería a que se había omitido notificar a Vidal Farms y a El Caño. Le solicitó al tribunal apelativo que reclamase la devolución del man-dante y volviese a asumir jurisdicción sobre el recurso de apelación previamente resuelto y que luego procediese a relevarlo de los efectos de la sentencia dictada por dicho foro poco más de un año antes, el 31 de marzo de 1998. De esta sentencia no había solicitado ni reconsideración ni revisión. Lo antes expuesto refleja una crasa e inexcusable negligencia por parte de Isla al plantear tan tardíamente la falta de notificación del escrito de apelación a las code-mandadas El Caño y Vidal Farms, cuando ella era con-ciente, o debió de haber sido conciente, de este hecho desde que éste sucedió. También denota un craso desconoci-miento de los trámites apelativos.
El Tribunal de Circuito acogió el planteamiento de Isla y procedió a dejar sin efecto la sentencia que había dictado hacía poco más de un año, mediante la cual había revocado *485la sentencia del tribunal de instancia que desestimó el caso por inactividad. Los demandantes, en vez de solicitar la revisión ante el Tribunal Supremo de esta nueva sentencia del Tribunal de Circuito, optaron por aceptar esta determi-nación y regresar a instancia en busca de un remedio. En instancia solicitaron que al amparo de la Regla 49.2 de Procedimiento Civil, supra, se les relevara de los efectos de la sentencia reactivada, la que había desestimado el caso por inactividad; o sea, atacaron la validez de la sentencia desestimatoria. Con la moción no acompañaron documento alguno. Sin embargo, hay que tomar en consideración que en esta etapa de los procedimientos, constaban en el expe-diente de instancia los tres planos que contenían las ofer-tas de transacción de Isla. Éstos se habían acompañado como parte de la copia del escrito de apelación, que se le había notificado a dicho tribunal. Los demandantes no ata-caron la validez de la sentencia del Tribunal de Circuito que había reactivado la sentencia desestimatoria, a pesar de que esta última dependía de la otra para su existencia.
Es ante este estado procesal algo convulsionado que el tribunal de instancia decide que la solicitud de relevo de la sentencia que desestimó el caso por inactividad fue presen-tada tardíamente. Entendió que el término fatal de seis meses que establece la citada Regla 49.2 comenzó a trans-currir cuando se registró la sentencia de desestimación por inactividad, el 5 de noviembre de 1997. Inconforme con esta determinación, los demandantes recurrieron nueva-mente ante el Tribunal de Circuito. Éste revocó a instancia determinando que el término para presentar la moción de relevo comenzó a transcurrir cuando se notificó la segunda sentencia del Tribunal de Circuito que dejó sin efecto la primera y, por ende, reactivó la sentencia de desestimación por inactividad. Como fundamento alterno para su deci-sión, resolvió que era a esta segunda sentencia a la que se refería la Regla 49.2 de Procedimiento Civil, supra, cuando *486disponía que el término comenzaba a discurrir después de haberse llevado a cabo “el procedimiento”. Esta es la situa-ción procesal con la que hoy nos confrontamos.
Primero que nada quisiéramos dejar claramente esta-blecido que estamos de acuerdo con la mayoría en que el segundo fundamento utilizado por el Tribunal de Circuito en apoyo a su determinación de que la moción de relevo fue presentada en tiempo, no procede. El procedimiento a que se refiere esta Regla 49.2 no es el que ocurre en alzada, sino que ocurre en instancia. También estamos de acuerdo en que bajo circunstancias excepcionales y extraordinarias un tribunal apelativo puede reclamar la devolución de un mandato y reasumir jurisdicción sobre un caso.
Pasemos ahora a analizar detenidamente la situación procesal en el caso de autos a la luz de las normas de de-recho procesal antes expuestas.
Distinto a lo esbozado en la opinión mayoritaria, enten-demos que en este caso no están presentes las circunstan-cias excepcionales y extraordinarias que se requieren para que un tribunal apelativo pueda válidamente reclamar la devolución del mandato y reasumir jurisdicción sobre un caso. Estamos claramente ante un error de debido proceso de ley cometido durante la tramitación de un caso. Se trata de la falta de notificación a unas partes, El Caño y Vidal Farms, de la presentación de un escrito de apelación ante el foro apelativo cuando, como cuestión de hecho, ya estas partes habían cesado de tener interés en el caso y, por lo tanto, en forma alguna quedarían afectadas por su conti-nuación o por su disposición final.
Hemos examinado con gran detenimiento los expedien-tes de instancia y del tribunal apelativo, y no nos cabe duda que efectivamente no se le notificó el escrito de ape-lación ni a Vidal Farms ni a El Caño. Tampoco nos cabe duda que aunque técnicamente éstas aún eran partes en el pleito, contra ellas no existía en esta etapa de los procedí-*487mientos realmente una reclamación. Una vez devuelto el caso a instancia, los procedimientos continuaron entre los demandantes e Isla sin que la intervención de Vidal Farms y El Caño fuese necesaria. Es más, la ausencia de estas codemandadas aparentemente ni siquiera fue notada por los demandantes e Isla. Isla tardó más de un año en per-catarse de que éstas no estaban siendo consideradas como partes en el pleito. Bajo estas circunstancias, aunque con la notificación del escrito de apelación a estas partes sí hubiera cumplido con un requisito procesal técnico, su in-cumplimiento ya había dejado de tener importancia, toda vez que dicha falta de notificación no podía, en equidad, producir una violación del debido proceso de ley ni la nuli-dad de la determinación del tribunal apelativo.
De lo anteriormente expresado surge con meridiana cla-ridad que los problemas procesales que hoy confrontan los demandantes, aunque se originaron con una omisión pro-cesal de su parte, el no haberle notificado a Vidal Farms y a El Caño el escrito de apelación, decididamente se agra-varon por la selección poco acertada de los mecanismos procesales que tenían a su disposición para reclamar sus derechos y los errores de tipo jurisdiccional cometidos por el tribunal apelativo.
Primero que nada quisiéramos reiterar que los tribuna-les concederán el remedio que en derecho procede, que puede o no ser el que las partes solicitan. En el caso de autos la moción de relevo la debieron haber basado en el inciso (6) de la Regla 49.2 de Procedimiento Civil, supra, que dispone que el tribunal podrá conceder el relevo de una sentencia por “cualquier otra razón que justifique la conce-sión de un remedio”. Debemos tener presente que esta re-gla debe interpretarse liberalmente y cualquier duda se debe resolver a favor del que solicita el relevo de sentencia. Estamos ante una disposición cuya función es hacer viable la consecución de la justicia. En otras palabras, el uso *488apropiado de esta regla evita el que tecnicismos procesales produzcan una injusticia.
Pasemos ahora a auscultar si la moción de relevo al am-paro de citada la Regla 49.2(6) de Procedimiento Civil se presentó en tiempo. Veamos. La “razón que justifi[ca] la concesión de un remedio contra los efectos de una senten-cia” (Regla 49.2(6), supra), en el caso de autos, no ocurrió hasta que el tribunal apelativo asumió, indebidamente, ju-risdicción nuevamente sobre el recurso de apelación que previamente había resuelto. Entonces procedió a dictar sentencia el 8 de julio de 1999, mediante la cual dejó sin efecto la previamente emitida el 31 de marzo de 1998, y desestimó el recurso de apelación. El 15 de julio de 1999 remitió el mandato al foro de instancia. En cumplimiento de ese mandato es que en instancia se lleva a cabo el pro-cedimiento de reactivar la sentencia de desestimación por inactividad, lo que a su vez motiva la presentación de la moción de relevo que es objeto de esta revisión. Antes de que ocurriesen estos eventos procesales en instancia no había necesidad de solicitar relevo de sentencia alguno, ni había razón que justificara la concesión de un remedio contra los efectos de una sentencia. Por lo tanto, no podía haber co-menzado a transcurrir el término que establece la citada Regla 49.2 para solicitar el relevo, que no se necesitaba, de los efectos de una sentencia. A una parte no se le puede exigir que solicite lo que no es necesario, ni se le puede penalizar porque no lo hizo.
Tomando en consideración que un tribunal debe otorgar el remedio que proceda en derecho, no el que se le solicita (Regla 70 de Procedimiento Civil, supra), entendemos que bajo los hechos particulares de este caso procedía una mo-ción de relevo de sentencia al amparo de la Regla 49.2(6) de Procedimiento Civil, supra, y que ésta no se presentó tardíamente, ya que los procedimientos que dieron base a la necesidad de solicitarla no ocurrieron en instancia hasta el 15 de julio de 1999, fecha cuando se remitió el mandato *489en relación con la segunda sentencia emitida por el Tribunal de Circuito el 8 de julio de 1999 y que en instancia reactivó la sentencia de desestimación por inactividad.
Por las razones antes expuestas, disentimos de la mayo-ría en este caso. Por fundamentos distintos entendemos que, en bien de la justicia, la sentencia emitida por el Tribunal de Circuito debe ser confirmada y el caso devuelto al foro de instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto, de forma tal que el caso pueda ser resuelto en los méritos y no a base de tec-nicismos procesales.

 El último párrafo de la Regla 49.2 de Procedimiento Civil dispone:
“Mientras esté pendiente una apelación o un recurso de certiorari de una reso-lución final en procedimiento de jurisdicción voluntaria, el tribunal apelado no podrá conceder ningún remedio bajo esta regla, a menos que sea con el permiso del tribunal de apelación. Una vez que el tribunal de apelación dicte sentencia, no podrá conce-derse ningún remedio bajo esta regla que sea inconsistente con el mandato, a menos que se obtenga previamente permiso para ello del tribunal de apelación. En ambos casos, la moción de relevo deberá siempre presentarse ante el tribunal apelado den-tro del término antes señalado, y si éste determina que estaría dispuesto a conceder el remedio, se acudirá entonces ante el tribunal de apelación en solicitud del referido permiso.” Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 En apoyo del dictamen del foro apelativo que se ha impugnado ante nos en este caso, los Piazza han alegado en la alternativa que “el procedimiento” mencio-nado en la Regla 49.2 de Procedimiento Civil, supra, cuando se dispone que en nin-gún caso la moción de relevo se presentará después de transcurridos seis meses de haberse registrado la sentencia u orden, o “haberse llevado a cabo el procedimiento”, es el procedimiento ante el foro apelativo. Han alegado, pues, que los seis meses han de contarse a partir de la sentencia del foro apelativo —notificada el 15 de julio de 1999— porque esa sentencia se emitió a través del “procedimiento” ante dicho foro apelativo en el que se reclamó que la sentencia desestimatoria del tribunal de ins-tancia seguía en pie.
No tienen razón los Piazza. No cabe de ningún modo la interpretación que hacen de este aspecto de la citada Regla 49.2. Al examinarse integralmente el texto de la regla referida es claro que las dos menciones que se hacen en ella del “procedimiento” se refieren ambas al mismo evento, que en ningún caso es a nivel apelativo. No se trata de una apelación o revisión. Se refiere únicamente a algún procedimiento ante el foro de instancia de cuyos efectos la parte afectada interesa ser relevada. La letra de la regla es patentemente clara en este sentido. No cabe de modo alguno la inter-pretación propuesta por los Piazza.


 El periodo de seis meses para presentar una moción de relevo de sentencia u orden se computa a base de ciento ochenta días. Rosario Rodriguez v. E.L.A., 122 D.P.R. 544 (1988).


 También se incluyeron como demandados al Sr. Carlos Montull, Adrián Hi-lera, John Doe, Richard Doe, el Sr. Ángel L. Morales, la Sra. Luz D. Adames y la sociedad de bienes gananciales compuesta por ambos.


 Surge de la demanda que Empresas Vidal Valdivieso dejó de existir por razón de permuta de acciones en división de caudal hereditario siendo estas propiedades adjudicadas a Isla y a El Caño.


 El 3 de mayo de 1995, los demandantes enmendaron la demanda a los únicos fines de incluir como codemandados a los esposos Ángel L. Morales, Luz D. Adames Rivera y la sociedad legal de gananciales compuesta por ambos. Éstos eran los com-pradores posteriores del solar en controversia. El 6 de diciembre de 1995 el tribunal dictó una sentencia parcial por desistimiento voluntario con perjuicio a favor de estos codemandados. El 9 de octubre de 1996 el foro de instancia dictó otra sentencia parcial, esta vez desestimando la demanda en cuanto a Carlos Montull, Adrián Hi-leras, John Doe y Richard Doe.


6) Éstos eran los demandados que formalmente aún permanecían como partes en el caso.


 La mayor parte de estos exhibit eran mociones y resoluciones que obraban en los autos del caso en el tribunal.


 Ni Vidal Farms ni El Caño han alegado que fueron parte de estas negocia-ciones de transacción. Isla tampoco ha indicado que éstas fueran parte de las negociaciones.


 El Bufete Tbrres & Pérez Rivera al cual pertenece el Ledo. Rafael E. Tbrres Tbrres comenzó a representar a Isla desde el 18 de julio de 1995. Entonces atendía el caso la Leda. Lissette Toro Vélez. La primera comparecencia del licenciado Tbrres Tbrres fue el 6 de diciembre de 1995, según consta en la minuta de la conferencia sobre el estado de los procedimientos.


 A nivel apelativo también se tiene disponible la reconsideración dentro del término jurisdiccional establecido en la ley y los reglamentos.


 Lindsey v. Thigpen, 875 F.2d 1509 (limo Cir. 1989); Fine v. Bellefonte Underwriters, Ins. Co., 758 F.2d 50 (2do Cir. 1985); 16 Wright, Miller & Cooper, Federal Practice and Procedure 2d Sec. 3938, págs. 712-736 (1996).


 Bajo ciertas circunstancias, algunos casos pueden ser revisados por el Tribunal Supremo de Estados Unidos.


 13A Wright, Miller and Cooper, Federal Practice and Procedure 2d Sec. 3536, págs. 536-538 (1984). Véase, además, C. Moore, Collateral Attak on Subject matter Jurisdiction: A Critique of the Restatement (Second) of Judgments, 60 Cornell L. Rev. 534-563.


 Restatement (Second) of Judgments; Wright, Miller and Cooper, supra; Moore, supra.


 Paira lograr un adecuado balance entre la norma de que sólo las determina-ciones de los tribunales con jurisdicción sobre la materia y sobre la persona deben hacerse valer (norma de la validez) y aquella que aboga por la finalidad y estabilidad de las decisiones judiciales (norma de la finalidad), los tribunales federales y la mayor parte de los estatales han establecido la siguiente norma: no prosperará una demanda de nulidad por falta de jurisdicción sobre la materia si la parte que trae la acción litigó este planteamiento en el caso que produjo la sentencia que ahora está impugnando o si pudiendo hacer la impugnación se cruzó de brazos y no trajo el problema jurisdiccional a la atención del tribunal.


 En las circunstancias particulares de este caso, difícilmente hubiese pros-perado una moción de reconsideración, ya que aparte de la escueta alegación de los demandantes de que habían estado negociando activamente para lograr una tran-sacción, en el expediente no había documento alguno que apoyara esta aseveración y le permitiese al foro de instancia reconsiderar su determinación de desestimar el caso por inactividad.


 La mayor parte de estos documentos eran copias de mociones y resoluciones de los trámites procesales habidos en el caso.


 Del expediente de instancia surge que El Caño y Vidal Farms hicieron muy pocas comparecencias a través de la litigación de este caso.


 Esta aseveración denota una crasa negligencia en la forma de atender un caso por parte de la representación legal de Isla, el licenciado Torres Torres, quien desde el 1995 atendía personalmente dicho caso.
Cabe señalar que luego de la comparecencia de Isla, Vidal Farms y El Caño también comparecieron ante el Tribunal de Circuito e hicieron señalamientos simi-lares a los de Isla.